Candler, J.
The plaintiff brought suit against the Savannah, Florida & Western Railway Company and the Atlantic Coast Line Railroad Company, for alleged breach of a contract, a copy of which was attached to the petition. There was no service upon, nor appearance by, the Savannah, Florida & Western Railway Company. The Atlantic Coast Line Railroad Company demurred to. the petition, both generally and specially. Its demurrer was sustained, and the plaintiff excepted. The contract for the alleged breach of which the plaintiff sued was made between him and the Savannah, Florida & Western Railway Company; but the petition alleged that the Atlantic Coast Line Railroad Company, operating the line of railroad, had assumed in writing the liabilities of the Savannah, Florida & Western Railway Company, and was liable on the contract in question. It was not alleged that there had been any merger or consolidation of the two companies, nor is there anything in the record to show any privity of contract between the plaintiff and the Atlantic Coast Line Railroad Company, We think, therefore, that the ruling in the case of Hawkins v. Central R. Co., 119 Ga. 159, is controlling, and that the court below did right in sus*664twining the demurrer. See also 7 Am. & Eng. Ene. L. (2d ed.) 104. ......
: Judgment affirmed.
All the Justices concur, except Simmons, O. J„ absent.